ORDER

PER CURIAM.
Appellant Ronald Pogue (“Pogue”) appeals from the trial court’s judgment denying his petition for review of the Director of Revenue’s revocation of his driver’s license pursuant to Section 577.041, RSMo Supp.2001. In his only point on appeal, Pogue argues the trial court erred in finding that he refused to submit to a urine test because the officer’s requirement that Pogue produce the sample in front of him interfered with his ability to do so, was not a requirement under Section 577.026, RSMo 2000, and constituted an unlawful strip search.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).